705 S.E.2d 739 (2011)
STATE
v.
Stevie WILLIAMS.
No. 522P10-1.
Supreme Court of North Carolina.
February 3, 2011.
Stevie Williams, Clinton, for Williams, Stevie.
Derrick Charles Mertz, Assistant Attorney General, for State of North Carolina.
G. Dewey Hudson, District Attorney, for State.
The following order has been entered on the motion filed on the 17th of December 2010 by Defendant for Notice of Appeal Amended:
"Motion Dismissed Ex Mero Motu by order of the Court in conference, this the 3rd of February 2011."